Case 9:20-cv-00061-DWM Document9 Filed 09/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
Lead Case No.
MICHELLE SCHURG and DANIEL CV 20-61-M—DWM
SCHURG,
Member Case Nos.
Plaintiffs, CV 20-62-—M-—DWM
CV 20-63-—M—DWM
Vs. CV 20-64-M—DWM
CV 20-65-M—DWM
UNITED STATES DEPARTMENT CV 20-66-M-—DWM
OF AGRICULTURE, UNITED CV 20-67—M-DWM
STATES FOREST SERVICE CV 20-90-M-—DWM
Defendant. ORDER

 

 

There being common issues of fact and law, consolidation of the above-
captioned actions is appropriate pursuant to Rule 42(a)(2) of the Federal Rules of
Civil Procedure. Accordingly,

IT IS ORDERED that the above-captioned cases are consolidated for all
further proceedings under the case number CV 20-61-M—DWM and captioned as
shown above. The Clerk of Court shall file this Order in the docket for each case.

IT IS FURTHER ORDERED that the plaintiffs in each case shall file their
amended complaints, if any, and the defendant in each case shall file their

respective amended answers, if any, in both the lead and member cases in CM/ECF
Case 9:20-cv-00061-DWM Document9 Filed 09/30/20 Page 2 of 2

on or before December 1, 2020. All other documents shall be filed in the lead

case CV 20-61-M-—DWM and spread to the member case.

7
DATED this 2) day of September, 2020.

 

Donald W. Molloy, District Judge
United States Distkict Court
